                                                                                              C. ■
                                                                                              I !




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                    ZfliSOCT 15 PM |;3Q
                                    SAVANNAH DIVISION

                                                                                        SO. Disr. oi'd/i
                                                )
IN RE;         CASE ASSIGNMENTS                 ) Misc. No.
                                                )                Mfiis-nni
                                                                678



                                             ORDER




       The civil cases listed by caption and case number upon Exhibit"A" appended hereto,

were previously assigned to the Honorable William T. Moore, Jr.

     IT IS HEREBY ORDERED,with the concurrence ofthe affected Judges,that the cases listed

by caption and number upon Exhibit"A" appended hereto, previously assigned to the Honorable

William T. Moore,Jr.,are hereby reassigned for plenary disposition to the Honorable R.Stan Baker.

The Clerk is directed to docket and place this order in each reassigned case.

       ORDERED ENTERED this                      day of October, 2018.




                                                    j/RAN^^wiircfHIEF JUDGE
                                                               JTATES DISTRICT COURT
                                                            fERN DISTRICT OF GEORGIA




                                           Page 1 of 3
